       Case 1:20-cv-02680-VSB-BCM Document 17 Filed 06/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

----------------------------------------X

BRIAN THOMPSON and ANGELA THOMPSON,
Individually and on behalf of all others similarly situated,

                       Plaintiff,
                                                               No.: 1:20-cv-02680
         -against-

FLUENT, INC. and REWARD ZONE USA, LLC,


               Defendants.
----------------------------------------X

      DEEFENDANT FLUENT, INC.’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. P. 7.1(a), the undersigned counsel of record for Fluent, Inc.

certifies that it has no parent corporate and that no publicly-held corporate owns 10% or more of

its stock.

Dated: June 22, 2020                          KLEIN MOYNIHAN TURCO LLP



                                              By:     /s/ Neil E. Asnen
                                                      Neil E. Asnen (NA 1863)
                                                      450 Seventh Avenue – 40th Floor
                                                      New York, NY 10123
                                                      T: (212) 246-0900
                                                      nasnen@kleinmoynihan.com
